Citation Nr: 1012427	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for varicose veins of the left lower extremity.

2.  Entitlement to an increased evaluation in excess of 10 
percent for lumbosacral strain.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from January 1967 to August 
1975, and more than 13 years of prior service.  He retired 
after active service totaling more than 22 years.  This 
matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision which was 
prepared and issued by the Jackson, Mississippi Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
However, the Veteran, who has not moved, is within the 
jurisdiction of the Atlanta, Georgia, RO, which issued all 
notices other than the rating decision.
 
The Veteran has submitted claims for service connection for 
a dental disorder, for a right leg disorder, for a bilateral 
knee disorder, and for an ear disorder.  The Veteran has 
also submitted a claim for service connection for an "eye 
disorder" which is not identified.  Service connection for 
refractive error has previously been denied, so the claim 
for service connection for an "eye disorder" may be properly 
interpreted as a request to reopen the claim for service 
connection for refractive error, if refractive error is the 
"eye disorder" for which the Veteran seeks service 
connection.  He should be asked to clarify his claim for 
service connection for an "eye disorder."  

The Veteran also testified that his right leg was worse that 
his left leg, an apparent reference to a claim to seek 
service connection for varicose veins, right leg.  The 
Veteran also contends that he submitted a timely notice of 
disagreement (NOD) as to the November 2006 denial of an 
increased evaluation for epilepsy and the claim for a total 
disability evaluation based on individual unemployability 
(TDIU).  

The Veteran's additional claims, and his claims that he 
submitted timely NOD as to the evaluation assigned for 
epilepsy and the award of TDIU have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over these issues, and these issues are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of entitlement to service connection for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's varicose veins, left lower extremity, are not 
manifested by persistent edema which is incompletely 
relieved by elevation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to separate ratings 
for varicose veins, left leg.  Before assessing the merits 
of the appeal, VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, following the Veteran's submission of the 
claim for an increased evaluation, the RO issued an August 
2006 letter which advised the Veteran generally of the 
criteria for an increased evaluation and the types of 
evidence he might submit which would be relevant to 
substantiate the claim.  This letter advised the Veteran 
about the criteria governing assignment of disability 
evaluations and assignment of effective dates, when a claim 
is granted.  This letter was issued prior to the initial 
unfavorable rating decision.  

To the extent that there was any defect in the content of 
any notice to the Veteran, the Veteran has not raised any 
claim that he was prejudiced by any such defect.  There is 
no presumption that any timing or content notice resulted in 
prejudice to the Veteran.  See Shinseki v. Sanders, 129 
S.Ct. 1696, 1706 (2009).  The record establishes that the 
Veteran has had a full and fair opportunity to participate 
in the adjudication of the claims addressed in this 
decision.  

The Veteran's testimony before the Board demonstrated that 
he did understand the criteria which would establish 
entitlement to an increased evaluation.  The Board finds, as 
a matter of fact, that no defect in the timing or content of 
notice resulted in prejudice to the Veteran.  The appeal may 
be adjudicated without further notification.  

Duty to assist

Next, VA has a duty to assist the claimant in the 
development of the claim.  This duty includes assisting in 
the procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This claim 
addresses a disability for which service connection was 
granted many years ago, and service treatment records were 
obtained and associated with the claims file many years ago.  
During the pendency of this claim, the Veteran was been 
afforded relevant VA examination in 2006, and the report of 
the examination is associated with the record.  The Veteran 
identified and submitted private clinical records, and all 
records identified as relevant were requested by the RO.  

The Veteran does not contend that any other information is 
available which would assist him to substantiate his claims.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Appellate review may 
proceed.  

Law governing claims for increased evaluations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  
See 38 C.F.R. Part 4.  Disability evaluations are determined 
by the application of a schedule of ratings based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155.

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  
See 38 C.F.R., Part 4.  If the evidence for and against a 
claim is in equipoise, the claim will be granted.  In 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 
7120, pertain to varicose veins.  Under DC 7120, as in 
effect when the Veteran submitted this claim, a 
noncompensable rating is warranted for asymptomatic palpable 
or visible varicose veins.  A 10 percent rating is warranted 
for intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or by 
compression hosiery.  A 20 percent rating is warranted for 
persistent edema that is incompletely relieved by elevation 
of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Finally, a total (100 percent) rating is assigned for 
massive board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, DC 7120.

A note following Diagnostic Code 7120 criteria provides that 
these evaluations are for the involvement of a single 
extremity.  

AT the time of VA examination conducted in September 2006, 
the examiner noted that the Veteran reported pain due to 
varicose veins with prolonged sitting or walking.  The 
symptoms of varicose veins were controlled by use of 
compression hose.  No stasis ulcer was present, there was no 
edema, but there was stasis pigmentation.  There was no 
eczema.  The popliteal, dorsalis pedis, and anterior tibial 
pulses were palpable in the left leg.  The criteria for a 20 
percent evaluation requires that the Veteran manifest edema 
which is incompletely relieved even with rest and elevation.  
As the Veteran did not manifest edema, and did not report 
that he required use of elevation or rest to relieve edema, 
the report of the 2006 VA examination is unfavorable to the 
Veteran's claim for an evaluation in excess of 10 percent 
for varicose veins.  

At the time of his testimony before the Board in February 
2010, the Veteran testified that he did not have problems 
with his left leg.  (Transcript (Tr.), February 2010 Travel 
Board hearing, page 8).  Rather, he testified, he had 
problems with his right leg, and that was why he was seeking 
service connection for a right leg disorder.  The Veteran 
testified that he had big veins in his left leg, but he had 
no problems with rashes, no itching, and no problems with 
the veins bulging.  (Tr. at 10.)  When asked if he wanted to 
request an additional examination, the Veteran indicated 
that he did not know, as he never had problems with the left 
leg.  (Tr. at 11.)  The Board finds that, under the 
circumstances, no additional VA examination is required, as 
the Veteran has quite clearly testified that the symptoms of 
varicose veins in the left leg have not increased in 
severity since the 2006 VA examination.

In view of the Veteran's testimony that his service-
connected varicose veins, left leg, are not currently 
causing a "problem," the Board finds that there is no 
evidence which might support an evaluation in excess of 10 
percent.  The preponderance of the evidence is against the 
claim.  The claim for an increased evaluation for varicose 
veins, left leg, must be denied.  


ORDER

The appeal for an evaluation in excess of 10 percent for 
varicose veins, of the left lower extremity, is denied.


REMAND

The most recent VA examination evaluating the Veteran's 
service-connected lumbar disability was performed in 
September 2006.  Since that time, in the Veteran's testimony 
before the undersigned in February 2010, the Veteran 
reported that his back disability was causing more pain and 
had become more severely disabling.  The Board must remand 
the matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his lumbar disability.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
opportunity to identify any records, 
clinical or non-clinical, which might 
establish the current severity of his 
lumbar disability.

2.  The Veteran's VA clinical records from 
August 2006 to the present should be 
obtained.

3.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his lumbar back 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests, including 
range of motion studies, should be 
performed.  The examiner should express 
the findings of range of motion studies in 
degrees and in relation to normal range of 
motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the affected joint.  The 
examiner must also identify any 
neurological impairment, to specifically 
include lower extremity nerve conditions 
and bowel or bladder problems.  The 
examiner should set forth a complete 
rationale for all conclusions in a legible 
report.

4.  Thereafter, readjudicate the Veteran's 
claim on appeal.  If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


